Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing amendments and arguments on 08/26/2022.. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-8 are pending. Claim 8 is new. 
This action is made Final.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Todeschini in view of Ryu do not teach or suggest the limitation of claim 8 of at least  while not displaying the first visual indication in the camera user interface, detecting a second change in the field of view of the one or more cameras to a second changed field of view where the location of the remote object is inside the second changed field of view of the cameras and in response detecting a second change in the field of view and updating the camera interface to include the first visual indication on the content that corresponds to the location of the object in the second changed field of view and also concurrently visually indicating separately from the first visual the distance between the remote locator and the device. Specifically, Todeschini in view of Ryu teach AR camera interfaces that display were objects are located while on screen and even off the screen but neither show redisplaying visual indicator on a second field of view while also displaying a concurrent distance to the remote object. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are not considered persuasive for the following reasons. Applicant contends that Todeschini does not teach separate visual indicators with one associated with the location of the remote locator in the camera view and another associated with the distance of the device from the remote locator object because applicant interprets Todeschini as teaching a singe visual indicator such as a floating arrow. The Examiner disagree. Todeschini teaches object 130 as a location indicator displayed a rectangle of the object itself and arrow 145 or 210 as the distance indicator such as a floating arrow. Todeschini expressly suggests the arrow acts as a indicator to provide or point to the object 130 to draw attention to the indicator (Para 16). Said arrow changes in size to indicate distance (Para 20). Alternatively, a guide path can change and update as the user navigates to an object (Para 21). The claim requires broadly any first visual indicator that corresponds to a location of an object in the field of view of a camera. Object 130 meets such claim limitation, as it shows where the object is on the table. The arrow is concurrently displayed along with object 130 and is different that object 130, where the arrow is at least a visual indication, as the claim requires of a distance between object 130 and the device. The Examiner interprets Todeschini arrow as separate from the visual object as it is not the object that bounces to guide the user to it or it is not the object that changes in shape to show distance. Thus, object 130 and arrow 145 or arrow 210 is not a single indicator with object 130. As amended Ryu teaches a concurrent display of a distance (See 100 m) indicator as at least a visual indicator that is different than the first visual indicator of the object. Therefore, in combination Todeschini in view of Ryu suggest the features of the amended claims, as specified below. Applicants arguments also in light of this evidence are not persuasive and applicants amendments have necessitated this final rejection. 

 	Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Todeschini et. al. U.S. Publication No. 20160171777, in view of Ryu et al. U.S. Publication No. 20120092373 published Apr. 19, 2012.


In regard to Independent claim 1,  Todeschini teaches a method comprising: 
at an electronic device with a display device, one or more cameras, and one or more input devices(See Para 16, 24-26; Fig. 5, and Para 30-436 ( as showing numerous incorporated references including devices with a display and a camera and input devices) Todeschini teaches a device with a display and at least one camera and input device.
while in a remote locator object finding mode, displaying, via the display device, a camera user interface that displays content captured by the one or more cameras of the electronic device, and a first visual indication, overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in a field of view of the one or more cameras and concurrently displaying along with the first visual indication overlaid on the content captured by the one or more cameras, a visual indication, different from the first indication, of a first distance between the remote locator object and the electronic device(See target device 130 transmits ID and location to another device, and a camera can capture the remote device location (para 15) which is displayed using an image (Para 16) to help identify where the remote device is located. Thus, a first visual indication is the rectangle 130 of the object and a second indication, different from the first is concurrently displayed so as to draw attention to the object (Para 15-16) where the indicator can blink or move or is an arrow. As shown in figure 3, a distance is calculated to the device (Para 20) and a bouncing arrow can indicate the distance to the device. Further, as stated the device can transmit images of its location to the AR device where the system can identify, highlight and display the location of the device with reference to the AR device, thus indicates a distance concurrently to the object (See also transmitted coordinates to the device (Para 22)).    As stated in Todeschini, graphics may be overlaid on the physical world, indicating where the device is located (Para 17).  As shown in Fig. 2, the device is displayed in the field of view of the camera of device 100 (see also indicator 210 signifying device in field of view). (See also Fig. 3, Para 18, displaying the location of the object and as stated (para 21) a remote camera system can capture the remote device in an image, transfer the image to the AR system 100, to which the AR system then identifies, highlights and displays the object in the AR view or view of the camera.  
while displaying the camera user interface, detecting a change in the field of view of the one or more cameras to a changed field of view of the one or more cameras and that a distance between the electronic device and the remote locator object has changed from the first distance to the second distance(compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. (See also Para 15-22, whereas the user moving the AR device gets closer to the target object the bouncing or highlighted arrow will change in size as the user moves closer or further from the device).  
and in response to detecting the change in the field of view of the one or more cameras, changing a position of the first visual indication in the user interface so that the first visual indication is overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in the changed field of view of the one or more cameras and concurrently displaying along with the first visual indication overlaid on content captured by the one or more cameras, a visual indication, different from the first visual indication, of a second distance between the remote locator object and the electronic device. (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user interface (Para 21-23) conveys the signal strength and location to the device that is then overlaid on to the screen as a radial circle (fig. 3) that changes in size as the user moves closer or further to the device and further once close enough the device can show the field of view with the target device in the same room (fig. 2). Essentially changing from a map with a circle to a AR depiction of a room with the device indicated within (Para 15-22). Todeschini clearly indicates and calculates a distance to a desired object (Para 20, calculates distance and Para 22, derived from a signal, or image location). Once more, Todeschini teaches overlaying graphics on a physical world to indicate where a device is located (Para 17) with a second indicator as at least a bouncing arrow indicating it distance by the arrow size. Thus, when the user is further away the arrow would be large and when closer the arrow shrinks in size. Thus, the concurrently displayed indicator would be different than that of the first indicator prior to the movement of the user closer to the device (See also GPS locating capability (Para 18)). As further stated in Todeschini, a path with overlay arrow (different visual indication) in conjunction with the displayed location of a device can be shown to user and when the user starts walking toward the object the system updates the current location to the user by providing navigational guidance through the AR and changing the visual indications as the user gets closer or further from the object (Para 21). To be specific, Todeschini teaches a first visual indicator is the actual object 130 overlaid on the content. Said indicator is displayed as highlighted, bouncing or other visual image as an arrow that is indicative of the distance between the object an the device. Todeschini expressly teaches the size of the arrow changes as the user moves closer to the device or further from the device. Moreover, a guidance path in the alternative can be presented to the user that updates as the user navigates to the object, which by itself would provide a varying visual indication as the user navigates to or from the device. 
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. Further to show concurrently displaying along with the first visual indication overlaid on content captured by the one or more cameras, a visual indication, different from the first visual indication, of a second distance between the remote locator object and the electronic device with different visual indicators, as that would be understood by the skilled artisan prior to the effective date of the invention.   
In the analogous art of AR user interfaces, Ryu teaches an overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4, 24, 30). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12, Para 31-33). Ryu teaches a displacement measuring part 220 that senses the distance between the device and an object (Para 31-33). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). More specifically, the display is viewed with POI as graphical elements (buildings, stores, etc.) with detailed information conveyed to the user as they navigate. As shown, the distance indicator, top right, provides an indication visually as to how far or a distance to an object. (See Para 35) Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches providing guiding information for an object in proximity but not displayed currently (Para 36). But in the current view, the guidance information can include several visual indicators such as the objects name, a graphic element that represents is relative location to the device, as well as direction information,  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). Finally, Ryu teaches the interface can display a visual indication of an object and its location relative to the display and concurrently (Para 42, 48) The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 
With respect to dependent claim 2,  Todeschini  teaches the method further comprising: while in the remote locator object finding mode and while displaying, via the display device, the camera user interface: in accordance with a determination that the remote locator object is a first distance from the electronic device, displaying the first visual indication with a first size overlaid on the content captured by the one or more cameras; and in accordance with a determination that the remote locator object is a second distance, different from the first distance, from the electronic device, displaying the first visual indication with a second size, different from the first size, overlaid on the content captured by the one or more cameras (See Para 18-23). Todeschini teaches displaying the radius or an arrow in different sizes overlaid on the map as a determination of the distance of the object from the device comprising the camera. The different radius or size represent different distance that the remote device is located from the current device.  
With respect to dependent claim 3,  Todeschini  teaches the method  wherein a respective object in an environment of the electronic device is obscuring the remote locator object in the field of view of the one or more cameras, and the first visual indication is displayed over the respective object in the content captured by the one or more cameras.(See Para 18). Todeschini teaches the device itself is obscured at a location and an arrow is indicated where the device is on a the map. 
With respect to dependent claim 4,  Todeschini  teaches the method further comprising: while in the remote locator object finding mode: while displaying, via the display device, the camera user interface, detecting a change in an orientation of the electronic device such that the remote locator object is not within the field of view of the one or more cameras; and while the remote locator object is not within the field of view of the one or more cameras, displaying, via the display device, a second visual indication that indicates a direction that the electronic device should be turned to find the remote locator object. (compare Fig. 2 and 3, and Para 18-23). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. 
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. 
In the analogous art of AR user interfaces, Ryu teaches an overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12). As also in  Todeschini, Ryu teaches a device, including a camera,  that can communicate the visual field of a terminal as an AR image over a network (Para 24). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches the interface can indicate when the object is not in the field of view of the user and then display guiding information to reach the searched for object (Para 36).  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 

With respect to dependent claim 5,  Todeschini  teaches the method further comprising: while in the remote locator object finding mode and while displaying, via the display device, the camera user interface: in accordance with a determination that the remote locator object is a first distance from the electronic device, displaying, in the camera user interface, a second visual indication that indicates the first distance; and in accordance with a determination that the remote locator object is a second distance, different from the first distance, from the electronic device, displaying, in the camera user interface, the second visual indication that indicates the second distance. (See Para 18-23). Todeschini teaches displaying the radius or an arrow in different sizes overlaid on the map as a determination of the distance of the object from the device comprising the camera. The different radius or size represent different distance that the remote device is located from the current device.  

In regard to Independent claim 6, Todeschini   teaches an electronic device, comprising: one or more processors; memory; a display device; one or more cameras; one or more input devices; (See Para 16, 24-26; Fig. 5, and Para 30-436 ( as showing numerous incorporated references including devices with a display and a camera and input devices) Todeschini teaches a device with a display and at least one camera and input device and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (See Para 24- 436): 
while in a remote locator object finding mode, displaying, via the display device, a camera user interface that displays content captured by the one or more cameras of the electronic device, and a first visual indication, overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in a field of view of the one or more cameras and concurrently displaying along with the first visual indication overlaid on the content captured by the one or more cameras, a visual indication, different from the first indication, of a first distance between the remote locator object and the electronic device(See target device 130 transmits ID and location to another device, and a camera can capture the remote device location (para 15) which is displayed using an image (Para 16) to help identify where the remote device is located. Thus, a first visual indication is the rectangle 130 of the object and a second indication, different from the first is concurrently displayed so as to draw attention to the object (Para 15-16) where the indicator can blink or move or is an arrow. As shown in figure 3, a distance is calculated to the device (Para 20) and a bouncing arrow can indicate the distance to the device. Further, as stated the device can transmit images of its location to the AR device where the system can identify, highlight and display the location of the device with reference to the AR device, thus indicates a distance concurrently to the object (See also transmitted coordinates to the device (Para 22)).    As stated in Todeschini, graphics may be overlaid on the physical world, indicating where the device is located (Para 17).  As shown in Fig. 2, the device is displayed in the field of view of the camera of device 100 (see also indicator 210 signifying device in field of view). (See also Fig. 3, Para 18, displaying the location of the object and as stated (para 21) a remote camera system can capture the remote device in an image, transfer the image to the AR system 100, to which the AR system then identifies, highlights and displays the object in the AR view or view of the camera.
while displaying the camera user interface, detecting a change in the field of view of the one or more cameras to a changed field of view of the one or more cameras and that a distance between the electronic device and the remote locator object has changed from the first distance to the second distance(compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. (See also Para 15-22, whereas the user moving the AR device gets closer to the target object the bouncing or highlighted arrow will change in size as the user moves closer or further from the device).  
in response to detecting the change in the field of view of the one or more cameras, changing a position of the first visual indication in the user interface so that the first visual indication is overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in the changed field of view of the one or more cameras and concurrently displaying along with the first visual indication overlaid on content captured by the one or more cameras, a visual indication, different from the first visual indication, of a second distance between the remote locator object and the electronic device. (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user interface (Para 21-23) conveys the signal strength and location to the device that is then overlaid on to the screen as a radial circle (fig. 3) that changes in size as the user moves closer or further to the device and further once close enough the device can show the field of view with the target device in the same room (fig. 2). Essentially changing from a map with a circle to a AR depiction of a room with the device indicated within (Para 15-22). Todeschini clearly indicates and calculates a distance to a desired object (Para 20, calculates distance and Para 22, derived from a signal, or image location). Once more, Todeschini teaches overlaying graphics on a physical world to indicate where a device is located (Para 17) with a second indicator as at least a bouncing arrow indicating it distance by the arrow size. Thus, when the user is further away the arrow would be large and when closer the arrow shrinks in size. Thus, the concurrently displayed indicator would be different than that of the first indicator prior to the movement of the user closer to the device (See also GPS locating capability (Para 18)). As further stated in Todeschini, a path with overlay arrow (different visual indication) in conjunction with the displayed location of a device can be shown to user and when the user starts walking toward the object the system updates the current location to the user by providing navigational guidance through the AR and changing the visual indications as the user gets closer or further from the object (Para 21). To be specific, Todeschini teaches a first visual indicator is the actual object 130 overlaid on the content. Said indicator is displayed as highlighted, bouncing or other visual image as an arrow that is indicative of the distance between the object an the device. Todeschini expressly teaches the size of the arrow changes as the user moves closer to the device or further from the device. Moreover, a guidance path in the alternative can be presented to the user that updates as the user navigates to the object, which by itself would provide a varying visual indication as the user navigates to or from the device. 
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. Further to show concurrently displaying along with the first visual indication overlaid on content captured by the one or more cameras, a visual indication, different from the first visual indication, of a second distance between the remote locator object and the electronic device with different visual indicators, as that would be understood by the skilled artisan prior to the effective date of the invention.   
In the analogous art of AR user interfaces, Ryu teaches an overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4, 24, 30). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12, Para 31-33). Ryu teaches a displacement measuring part 220 that senses the distance between the device and an object (Para 31-33). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). More specifically, the display is viewed with POI as graphical elements (buildings, stores, etc.) with detailed information conveyed to the user as they navigate. As shown, the distance indicator, top right, provides an indication visually as to how far or a distance to an object. (See Para 35) Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches providing guiding information for an object in proximity but not displayed currently (Para 36). But in the current view, the guidance information can include several visual indicators such as the objects name, a graphic element that represents is relative location to the device, as well as direction information,  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). Finally, Ryu teaches the interface can display a visual indication of an object and its location relative to the display and concurrently (Para 42, 48) The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 
In regard to Independent claim 7, Todeschini  teaches A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, (See Para 16, 24-26; Fig. 5, and Para 30-436 ( as showing numerous incorporated references including devices with a display and a camera and input devices) Todeschini teaches a device with a display and at least one camera and input device; cause the electronic device to perform a method comprising: 
while in a remote locator object finding mode, displaying, via the display device, a camera user interface that displays content captured by the one or more cameras of the electronic device, and a first visual indication, overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in a field of view of the one or more cameras and concurrently displaying along with the first visual indication overlaid on the content captured by the one or more cameras, a visual indication, different from the first indication, of a first distance between the remote locator object and the electronic device(See target device 130 transmits ID and location to another device, and a camera can capture the remote device location (para 15) which is displayed using an image (Para 16) to help identify where the remote device is located. Thus, a first visual indication is the rectangle 130 of the object and a second indication, different from the first is concurrently displayed so as to draw attention to the object (Para 15-16) where the indicator can blink or move or is an arrow. As shown in figure 3, a distance is calculated to the device (Para 20) and a bouncing arrow can indicate the distance to the device. Further, as stated the device can transmit images of its location to the AR device where the system can identify, highlight and display the location of the device with reference to the AR device, thus indicates a distance concurrently to the object (See also transmitted coordinates to the device (Para 22)).    As stated in Todeschini, graphics may be overlaid on the physical world, indicating where the device is located (Para 17).  As shown in Fig. 2, the device is displayed in the field of view of the camera of device 100 (see also indicator 210 signifying device in field of view). (See also Fig. 3, Para 18, displaying the location of the object and as stated (para 21) a remote camera system can capture the remote device in an image, transfer the image to the AR system 100, to which the AR system then identifies, highlights and displays the object in the AR view or view of the camera.
while displaying the camera user interface, detecting a change in the field of view of the one or more cameras to a changed field of view of the one or more cameras and that a distance between the electronic device and the remote locator object has changed from the first distance to the second distance(compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. (See also Para 15-22, whereas the user moving the AR device gets closer to the target object the bouncing or highlighted arrow will change in size as the user moves closer or further from the device).  
 in response to detecting the change in the field of view of the one or more cameras, changing a position of the first visual indication in the user interface so that the first visual indication is overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in the changed field of view of the one or more cameras and concurrently displaying along with the first visual indication overlaid on content captured by the one or more cameras, a visual indication, different from the first visual indication, of a second distance between the remote locator object and the electronic device. (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user interface (Para 21-23) conveys the signal strength and location to the device that is then overlaid on to the screen as a radial circle (fig. 3) that changes in size as the user moves closer or further to the device and further once close enough the device can show the field of view with the target device in the same room (fig. 2). Essentially changing from a map with a circle to a AR depiction of a room with the device indicated within (Para 15-22). Todeschini clearly indicates and calculates a distance to a desired object (Para 20, calculates distance and Para 22, derived from a signal, or image location). Once more, Todeschini teaches overlaying graphics on a physical world to indicate where a device is located (Para 17) with a second indicator as at least a bouncing arrow indicating it distance by the arrow size. Thus, when the user is further away the arrow would be large and when closer the arrow shrinks in size. Thus, the concurrently displayed indicator would be different than that of the first indicator prior to the movement of the user closer to the device (See also GPS locating capability (Para 18)). As further stated in Todeschini, a path with overlay arrow (different visual indication) in conjunction with the displayed location of a device can be shown to user and when the user starts walking toward the object the system updates the current location to the user by providing navigational guidance through the AR and changing the visual indications as the user gets closer or further from the object (Para 21). To be specific, Todeschini teaches a first visual indicator is the actual object 130 overlaid on the content. Said indicator is displayed as highlighted, bouncing or other visual image as an arrow that is indicative of the distance between the object an the device. Todeschini expressly teaches the size of the arrow changes as the user moves closer to the device or further from the device. Moreover, a guidance path in the alternative can be presented to the user that updates as the user navigates to the object, which by itself would provide a varying visual indication as the user navigates to or from the device. 
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. Further to show concurrently displaying along with the first visual indication overlaid on content captured by the one or more cameras, a visual indication, different from the first visual indication, of a second distance between the remote locator object and the electronic device with different visual indicators, as that would be understood by the skilled artisan prior to the effective date of the invention.   
In the analogous art of AR user interfaces, Ryu teaches an overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4, 24, 30). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12, Para 31-33). Ryu teaches a displacement measuring part 220 that senses the distance between the device and an object (Para 31-33). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). More specifically, the display is viewed with POI as graphical elements (buildings, stores, etc.) with detailed information conveyed to the user as they navigate. As shown, the distance indicator, top right, provides an indication visually as to how far or a distance to an object. (See Para 35) Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches providing guiding information for an object in proximity but not displayed currently (Para 36). But in the current view, the guidance information can include several visual indicators such as the objects name, a graphic element that represents is relative location to the device, as well as direction information,  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). Finally, Ryu teaches the interface can display a visual indication of an object and its location relative to the display and concurrently (Para 42, 48) The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179